UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Socially Responsible Growth Fund, Inc. March 31, 2014 (Unaudited) Common Stocks99.7% Shares Value ($) Automobiles & Components.6% Thor Industries 28,800 Banks3.3% Comerica 96,650 5,006,470 KeyCorp 174,000 2,477,760 Regions Financial 133,450 1,482,630 Capital Goods8.3% 3M 17,300 2,346,918 Allegion 7,283 379,954 Fluor 41,050 3,190,816 General Electric 77,000 1,993,530 Ingersoll-Rand 21,800 1,247,832 Jacobs Engineering Group 21,450 a 1,362,075 Lockheed Martin 8,500 1,387,540 Masco 118,150 2,624,112 Parker Hannifin 41,100 4,920,081 Snap-on 28,250 3,205,810 Commercial & Professional Services.6% Tyco International 40,650 Consumer Durables & Apparel1.5% Hasbro 44,700 2,486,214 Michael Kors Holdings 16,050 a 1,496,984 Consumer Services2.1% Marriott International, Cl. A 104,600 Diversified Financials4.7% American Express 60,850 5,478,325 State Street 18,300 1,272,765 T. Rowe Price Group 31,150 2,565,202 Waddell & Reed Financial, Cl. A 47,500 3,496,950 Energy9.8% Bristow Group 23,600 1,782,272 ConocoPhillips 69,450 4,885,807 Denbury Resources 187,950 3,082,380 Devon Energy 45,250 3,028,583 EQT 15,550 1,507,884 Hess 38,050 3,153,584 Marathon Petroleum 32,800 2,854,912 Phillips 66 20,550 1,583,583 Pioneer Natural Resources 7,340 1,373,608 Spectra Energy 95,400 3,524,076 Food & Staples Retailing2.0% Kroger 46,700 2,038,455 Whole Foods Market 65,850 3,339,254 Food, Beverage & Tobacco3.8% Coca-Cola Enterprises 79,850 3,813,636 Hershey 42,600 4,447,440 PepsiCo 24,650 2,058,275 Health Care Equipment & Services4.6% AmerisourceBergen 47,150 3,092,568 Becton Dickinson & Co. 27,175 3,181,649 Edwards Lifesciences 36,150 a 2,681,246 Laboratory Corp. of America Holdings 12,550 a 1,232,536 Patterson 60,000 2,505,600 Household & Personal Products.8% Clorox 14,900 b 1,311,349 Procter & Gamble 12,225 985,335 Insurance1.8% Marsh & McLennan 45,850 2,260,405 Principal Financial Group 30,300 1,393,497 Travelers 16,050 1,365,855 Materials6.4% Alcoa 123,500 1,589,445 Avery Dennison 56,100 2,842,587 Ball 80,550 4,414,945 Ecolab 12,450 1,344,475 International Flavors & Fragrances 46,450 4,443,871 Sigma-Aldrich 29,750 2,778,055 Media3.8% Discovery Communications, Cl. A 48,250 a 3,990,275 Scripps Networks Interactive, Cl.
